Case 8:18-cv-02743-CEH-CPT Document 13 Filed 12/14/18 Page 1 of 6 PageID 53




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

    SCOTT NASZKIEWICZ, Individually and              )
    on behalf of other similarly situated,           )
                                                     )
                                                     )
                             Plaintiff,              )    Case No.: 18-cv-02743
                                                     )
    v.                                               )
                                                     )
    MONRO MUFFLER BRAKE, INC. d/b/a THE              )
    TIRE CHOICE & TOTAL CAR CARE,                    )
                                                     )
                              Defendant.             )
                                                     )


           Defendant Monro, Inc. (referred to in the Complaint as “Monro Muffler Brake, Inc.

d/b/a Monro Muffler Brake & Service”) (“Defendant”) by its attorneys, Nixon Peabody

LLP, hereby Answer Plaintiff’s Complaint as follows:

                                    JURISDICTION AND VENUE

           1.      The allegations in Paragraph 1 purport to state the jurisdictional basis for

the Complaint and contain no allegations of fact for which an answer is required; insofar

as an answer may be deemed required, the allegations are denied.

           2.      The allegations in Paragraph 2 purport to state the basis for venue in this

action and contain no allegations of fact for which an answer is required; insofar as an

answer may be required, the allegations are denied.

                                             PARTIES

           3.      Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 3 of the Complaint.

           4.      Admits.

           5.      The allegations in Paragraph 5 state a legal conclusion and contain no

4840-6985-6890.1
Case 8:18-cv-02743-CEH-CPT Document 13 Filed 12/14/18 Page 2 of 6 PageID 54

                                                -2-


allegations of fact for which an answer is required; insofar as an answer may be

deemed required, the allegations are denied.

                                   GENERAL ALLEGATIONS

           6.      Denies.

           7.      Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 7 of the Complaint

                                    FACTUAL ALLEGATIONS

           8.      Denies except admits Plaintiff was hired by Defendant in 2014.

           9.      Denies.

           10.     Denies except admits that Defendant’s records reflect that he worked over

forty hours in a work week in approximately ninety weeks during the relevant period.

           11.     Denies.

           12.     Denies.

           13.     Denies.

                                         COUNT I
                                FAIR LABOR STANDARDS ACT

           14.     Defendant repeats and re-alleges each of the responses set forth above.

           15.     Denies.

           16.     Denies.

           17.     Denies.

           18.     Denies.

                                             COUNT II

           19.     Defendant repeats and re-alleges each of the responses set forth above.

           20.     Denies.


4840-6985-6890.1
Case 8:18-cv-02743-CEH-CPT Document 13 Filed 12/14/18 Page 3 of 6 PageID 55

                                                -3-


           21.     Denies.

           22.     Denies.

           23.     Denies.

           24.     Denies.

           Defendant further denies that Plaintiff is entitled to any relief requested in the

“Wherefore” clause following paragraph 24 or to any other relief.

                                 DEMAND FOR TRIAL BY JURY

           This paragraph purports to request a jury trial and does not appear to require an

answer; to the extent that an answer is deemed required, Defendant demands a trial by

jury.

                                   AFFIRMATIVE DEFENSES

                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE

           The Complaint fails to state a claim upon which relief may be granted.

                      AS AND FOR A SECOND AFFIRMATIVE DEFENSE

           All or some of Plaintiff’s claims are barred, in whole or in part, by the applicable

statute of limitations.

                       AS AND FOR A THIRD AFFIRMATIVE DEFENSE

           Plaintiff is not entitled to any relief under the FLSA because he was fully and

justly compensated for all time he was suffered or permitted to work.

                      AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

           To the extent Plaintiff worked and was not compensated, Plaintiff is not entitled to

any relief under the FLSA because he worked without the knowledge of his employer

and/or failed to inform his employer of the time worked.



4840-6985-6890.1
Case 8:18-cv-02743-CEH-CPT Document 13 Filed 12/14/18 Page 4 of 6 PageID 56

                                               -4-




                       AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

           Plaintiff is not entitled to any relief under the FLSA because the alleged work

activities which form the basis of his claims were de minimis.

                       AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims under the FLSA are barred to the extent that Plaintiff seeks

additional compensation for noncompensable preliminary or postliminary activities.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims under the FLSA are barred because Defendant has acted in

good faith in conformity with and in reliance on written administrative regulations,

orders, rulings, approvals, interpretations, administrative practices and enforcement

policies of the respective federal and state departments of labor.

                      AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE

           Defendant has acted without willfulness, in good faith and with reasonable

grounds for believing that it is and at all relevant times were complying with all

applicable provisions of the FLSA. Accordingly, Plaintiff is barred from recovering

liquidated damages under the FLSA.

                       AS AND FOR A NINTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred to the extent he was an “exempt” employee within the

meaning of the FLSA.

                      AS AND FOR AN TENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred, or his damages should be reduced, to the extent he

was paid extra compensation which is creditable towards or a setoff against the



4840-6985-6890.1
Case 8:18-cv-02743-CEH-CPT Document 13 Filed 12/14/18 Page 5 of 6 PageID 57

                                                -5-


additional compensation sought in this action, pursuant to 29 U.S.C. § 207(h) or

otherwise.

                    AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE

           Plaintiff has received full payment for all work performed.

                     AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

           If Plaintiff suffered any damages as a result of the matters alleged in the

Complaint, such damages were caused in whole or in part by Plaintiff’s own culpable

conduct, including Plaintiff’s failure to inform their supervisors of all time worked. Any

judgment recovered by Plaintiff must be reduced in proportion to the extent his culpable

conduct contributed to the alleged damages.

                   AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrines of accord,

satisfaction, estoppel, and/or waiver.

                   AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                    AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

                    AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

Plaintiff lacks standing to sue on behalf of the purported members of the alleged

collective action.

                   AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE




4840-6985-6890.1
Case 8:18-cv-02743-CEH-CPT Document 13 Filed 12/14/18 Page 6 of 6 PageID 58

                                               -6-


           Plaintiff’s claims are not appropriate for collective action treatment because

plaintiffs are not similarly situated to the persons that they purport to represent, and thus

cannot satisfy the requirements of a collective action under 29 U.S.C. § 216(b).

                   AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE

           Without conceding any arguments or defenses to the contrary, if the Court

certifies a collective action in this case, then the defendants assert the affirmative

defenses set forth herein against each member of the certified collective action.

           WHEREFORE, Defendant requests judgment dismissing the Complaint with

prejudice, together with costs and disbursements of this action, including attorneys’

fees, and such other and further relief as the Court may deem just and proper.


Dated: December 14, 2018
                                                     NIXON PEABODY LLP

                                                     __/s/ Stephen J. Jones_____
                                                     Steven J. Jones (admitted pro hac)
                                                     New York State Bar No. 3904794
                                                     Email: sjones@nixonpeabody.com
                                                     Todd R. Shinaman (admitted pro hac)
                                                     New York State Bar No. 2236537
                                                     Email: tshinaman@nixonpeabody.com
                                                     1300 Clinton Square
                                                     Rochester, New York 14614
                                                     Tel: (585) 263-1000
                                                     Fax: (585) 263-1600

                                                     GARLICK, SWIFT & GARRY, LLP

                                                     Richard J. Swift, Jr.
                                                     Florida Bar No. 584861
                                                     Email: rswift@garlaw.com
                                                     5150 Tamiami Trail N., Suite 501
                                                     Naples, Florida 34103
                                                     Tel: (239) 597-7088
                                                     Fax: (239) 597-6984


                                                     Attorneys for Defendant



4840-6985-6890.1
